Exhibit 10.2

 

AMENDMENT NO.1

TO THE 2008 OMNIBUS STOCK AND INCENTIVE PLAN

FOR

THOMAS GROUP, INC.

 

Thomas Group, Inc., a Delaware corporation (the “Company”), hereby adopts the
following Amendment No. I to the 2008 Omnibus Stock and Incentive Plan for
Thomas Group, Inc. (this “Amendment”), effective August 13, 2010 (the “Effective
Date”).

 

WHEREAS, on March I, 2008, the Board of Directors of the Company (the “Board”)
adopted the 2008 Omnibus Stock and Incentive Plan for Thomas Group, Inc. (the
“Plan”), subject to approval of the Stockholders of the Company, which approval
was obtained on June 26, 2008; and

 

WHEREAS, effective as of the Effective Date, the Company has effected a reverse
stock split of the Company’s Common Stock, par value $.01 per share (“Common
Stock”), at a ratio of one-for-five shares (the “Reverse Stock Split”), pursuant
to the authority granted to the Board by the Stockholders of the Company at the
Company’s 2010 Annual Meeting of Stockholders; and

 

WHEREAS, the Board desires to amend the Plan to adjust the number of shares of
Common Stock reserved for issuance under the Plan in order to reflect the
Reverse Stock Split, as contemplated by Section II of the Plan; and

 

WHEREAS, the Board has the power to amend the Plan pursuant to Section 21
thereof, and the Board has approved this Amendment and authorized it for
execution on behalf of the Company;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1                                          Amendment. Section 3 of the Plan is
hereby deleted it in its entirety and replaced with the following:

 

“3.                                 Award of Reserved Shares.

 

(a)                                  The number of Reserved Shares is Two
Hundred Thousand (200,000) Shares. To the extent any Award shall terminate,
expire or be canceled, the Reserved Shares subject to such Award (or with
respect to which the Award is measured), shall remain Reserved Shares. Where an
Award is settled on a basis other than the issuance of Reserved Shares, the
Reserved Shares which measured the amount of such Award settlement shall be
canceled and no longer considered Reserved Shares.

 

(b)                                 Notwithstanding any provision in this Plan
to the contrary, in order to insure that Performance Awards are
performance-based compensation within the meaning of Section 162(01) of the
Code, no person whose compensation may be subject to the limitations on
deductibility under Section 162(m) of the Code shall be eligible for a grant
during a single calendar year of an Award with respect to, or measured by, more
than One Hundred Forty Thousand (140,000) Reserved Shares. The limitation under
this Section 3(b) shall be construed so as to comply with the requirements of
Section 162(01) of the Code.”

 

2.                                       Defined Terms. Unless otherwise stated
herein, each capitalized term used in this Amendment shall have the same meaning
as provided for such capitalized term in the Plan. From and after the date
hereof, all references in the Plan, as amended by this Amendment, to the “Plan”
shall mean the Plan, as amended by this Amendment.

 

3.                                       Ratification. As expressly amended by
this Amendment, the Plan shall continue in full force and effect in accordance
with its terms and is hereby confirmed and ratified in all respects.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer on October 11 2010, to be effective as of the Effective
Date.

 

Effective Date: August 13, 2010

 

/s/ FRANK W. TILLEY

 

 

Frank W. Tilley

 

 

Chief Financial Officer and Vice President

 

 

Principal Financial Officer

 

--------------------------------------------------------------------------------